 


109 HR 2787 IH: Promotion Responsibity for Our U.S. Aviation Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2787 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to restore the mission of the Federal Aviation Administration to promote civil aeronautics. 
 
 
1.Short titleThis Act may be cited as the Promotion Responsibity for Our U.S. Aviation Act of 2005. 
2.Federal Aviation Administration mission to promote civil aeronauticsSection 40101(d) of title 49, United States Code, is amended— 
(1)in paragraph (2) by inserting and its development after safety; and 
(2)in paragraph (3) by inserting , promoting, after encouraging.  
 
